Citation Nr: 1027752	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-33 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for a left eye disability.


REPRESENTATION

Appellant represented by:	Blinded Veterans Association


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1977 to March 1983.

This matter initially came before the Board of Veterans' Appeals 
(Board) from an August 2007 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina.  In that decision, the RO denied entitlement to service 
connection for residuals of an eye injury.

In his October 2007 substantive appeal (VA Form 9), the Veteran 
requested a Board hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  In a November 2008 written statement (VA 
Form 21-4138), he withdrew his hearing request.

In April 2008, the Veteran requested a hearing before a Decision 
Review Officer (DRO) at the RO.  An informal hearing was held in 
November 2008.

In March 2010, the Board granted the Veteran's petition to reopen 
the previously denied claim for service connection for a left eye 
disability and remanded the claim for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran's VA treatment records reveal that he has been 
diagnosed as having various left eye disabilities.  For example, 
a March 2010 VA examination report indicated diagnoses of 
polypoid chorioretinopathy, cataracts, mild dry eye syndrome, 
conjunctival melanosis, myopia with astigmatism, and presbyopia.

The Veteran's service treatment records indicate that in January 
1978 he reported left eye pain subsequent to welding and that he 
was diagnosed as having scleral irritation.  In November 1979, he 
injured his left eye while welding when a piece of metal entered 
his eye and scratched the inner cathus.  His eye was irritated 
and he reported sharp pains on the inner cathus.  In April and 
June 1980, he reported sore/tired eyes and was diagnosed as 
having possible refractive error.  Also, in June 1982 he reported 
pain when he moved his eyes. 

A January 2007 VA nursing emergency department treatment note 
reveals that the Veteran reported experiencing chronic left eye 
pain ever since a welding accident in 1978.  In an April 2007 
written statement (VA Form 21-4138), he stated that he began 
having problems with his eye while stationed at Fort Eustis, 
Virginia.  His service personnel records confirm that he was 
stationed at that location from October 1977 to May 1980 and from 
June to July 1982.

In its March 2010 remand, the Board instructed the agency of 
original jurisdiction (AOJ) to schedule the Veteran for a VA 
examination to determine the etiology of his current left eye 
disability.  The examiner was instructed to provide an opinion as 
to whether it was at least as likely as not (50 percent 
probability or more) that the Veteran's current left eye 
disability was related to his in service left eye injuries or any 
other disease or injury in service.  The examiner was advised 
that the Veteran was competent to report his eye symptoms and 
history and that any such reports were to be considered in 
formulating any opinions.

The Veteran was afforded a VA examination in March 2010 for his 
left eye disability.  The examination report reveals that the 
Veteran reported that metal fragments entered his left eye while 
welding in service and that he had experienced decreased, 
blurred, and distorted vision ever since service (1977/1978).  

The physician who conducted the March 2010 VA examination 
diagnosed polypoid chorioretinopathy, bilateral cataracts, mild 
dry eye syndrome, conjunctival melanosis, myopia with 
astigmatism, and presbyopia.  He opined that the Veteran's 
decreased vision in the left eye and legal blindness with 
polypoidal chorioretinopathy was not likely ("less likely than 
not") related to his "service-connected welding."  This 
opinion was based on the fact that there was no evidence in the 
medical literature of a link between polypoidal chorioretinopathy 
and welding or intense light.  The condition had been most 
commonly linked to race (predominantly African Americans) and the 
Veteran fit into this category.  Also, he had only started to 
develop the condition within the previous 1 to 2 years and the 
condition did not correspond to the minimal corneal scarring in 
the left eye.

The March 2010 VA examiner provided an opinion as to whether a 
relationship existed between the Veteran's currently diagnosed 
polypoidal chorioretinopathy of the left eye and the exposure to 
bright light while welding.  However, no opinion was provided as 
to whether the current left eye disability was related to the in-
service welding injury (i.e. metal fragments in the eye) or any 
of the other left eye injuries/complaints noted in the Veteran's 
service treatment records.  Also, no opinion was provided as to 
the etiology of any of the other diagnosed left eye disabilities 
(i.e. cataracts, dry eye syndrome, conjunctival melanosis, myopia 
with astigmatism, and presbyopia).  

While the examiner reasoned that the Veteran had only developed 
polypoidal chorioretinopathy within the 1 to 2 years prior to the 
March 2010 VA examination, it appears that he did not consider 
the Veteran's reports of left eye vision problems in the years 
since service in formulating his opinion.  The Veteran's medical 
records clearly indicate a long history of left eye problems, 
with myopia and eye irritation noted as early as 1992 or 1993.  A 
medical opinion is inadequate if it does not take into account 
the Veteran's reports of symptoms and history (even if recorded 
in the course of the examination).  Dalton v. Peake, 21 Vet. App. 
23 (2007).

VA regulations provide that where "diagnosis is not supported by 
the findings on the examination report or if the report does not 
contain sufficient detail, it is incumbent upon the rating board 
to return the report as inadequate for evaluation purposes."  38 
C.F.R. § 4.2 (2009); see 38 C.F.R. § 19.9 (1) (2009). Where the 
Board makes a decision based on an examination report which does 
not contain sufficient detail, remand is required "for 
compliance with the duty to assist by conducting a thorough and 
contemporaneous medical examination.'"  Goss v. Brown, 9 Vet. 
App 109, 114 (1996); Stanton v. Brown, 5 Vet. App. 563, 569 
(1993).

Accordingly, the case is REMANDED for the following action:

1.  Ask the examiner who conducted the 
March 2010 VA examination to review the 
claims folder and provide an opinion as to 
the etiology of the Veteran's current left 
eye disability.  

The examiner should opine as to whether it 
is at least as likely as not (50 percent 
probability or more) that any of the 
Veteran's currently diagnosed left eye 
disabilities had their onset in service, 
are related to his in service left eye 
injuries, or is otherwise related to a 
disease or injury in service.  

The examiner should identify those 
diagnosed left eye disabilities, whether 
diagnosed in service or otherwise, that are 
congenital conditions. 
 
If any left eye disability is a congenital 
condition, the examiner should opine as to 
whether the condition is a congenital 
defect or disease.

The examiner should also note whether any 
current left eye disability is considered a 
refractive error.

The examiner must provide a rationale for 
each opinion that reflects consideration of 
the Veteran's reports of left eye symptoms 
beginning in service.  If the examiner is 
unable to provide an opinion without resort 
to speculation, he should explain why this 
is so and what, if any, additional evidence 
would be necessary before an opinion could 
be rendered.

The examiner is advised that the Veteran is 
competent to report his symptoms and 
history, and such reports must be 
considered in formulating any opinions.

If the examiner who provided the March 2010 
examination is unavailable, the Veteran 
should be afforded a new VA examination to 
obtain the necessary opinions.

2.  The AOJ should review the 
opinion/examination report to ensure that 
it contains the information requested in 
this remand and is otherwise complete.

3.  If any benefit on appeal remains 
denied, the AOJ should issue a supplemental 
statement of the case.  Thereafter, the 
case should be returned to the Board, if in 
order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

